MEMORANDUM **
Federal prisoner Dan Pizarro appeals pro se from the district court’s judgment entered on July 12, 2007, 2007 WL 2043848, in his 28 U.S.C. § 2241 proceeding. We have jurisdiction under 28 U.S.C. § 2253. We accord substantial deference to the district court’s factual finding that Respondent complied with the district court’s order. Aloe Vera of Am., Inc. v. United States, 376 F.3d 960, 966 (9th Cir.2004). We affirm.
The district court'correctly determined that Respondent complied with its order to evaluate Pizarro for placement in a residential reentry center without regard to 28 C.F.R. § 570.20-21. Respondent did not violate 18 U.S.C. § 3621(b) by considering Program Statement 7310.04.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.